DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and Species B (fig. 4) in the reply filed on January 14, 2022 is acknowledged.
Claims 1-8 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the recitation “type” renders the claim indefinite.  MPEP 2173.05(b).III.E.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royse (2006/0213556; cited in the IDS filed on September 20, 2019).
Royse discloses a manifold assembly comprising:
a control valve assembly (upstream valve within check valve arrangement 1);
a body (housing of check valve arrangement 1 and piping downstream thereof);
a mechanically independent flow detection switch 2;
a test and drain valve 4 and a pressure relief valve 3, each coupled to the valve body downstream from the flow detection switch.
Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHugh (6,396,404; cited in the IDS filed on September 20, 2019).
McHugh discloses a manifold assembly comprising:
a control valve assembly 104;
a body (piping body shown in figure 5 including the housing of valve 104);
a mechanically independent flow detection switch 88;
a test and drain valve 106 and a pressure relief valve (col. 7, ll. 57-60), each coupled to the valve body downstream from the flow detection switch.
Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHugh (5,297,635; cited in the IDS filed on September 20, 2019).
McHugh discloses a manifold assembly comprising:
a control valve assembly 44;
a body (piping body shown in figure 1 including the housing of valve 44);
a mechanically independent flow detection switch 42;
a test and drain valve 21 and a pressure relief valve 90 each coupled to the valve body downstream from the flow detection switch;
wherein the test and drain valve and the pressure relief valve are combined into a single module (single module defined by the plumbing from valve 90 to valve 21).
Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochelek et al. (2015/0265866).
Kochelek et al. discloses a manifold assembly comprising:
a control valve assembly 7;
a body (piping body shown in figure 1);
a mechanically independent flow detection switch 9;
a test and drain valve 21  and a pressure relief valve 70 (paragraph 0056, l. 8) each coupled to the valve body downstream from the flow detection switch;
wherein the test and drain valve and the pressure relief valve are combined into a single module (single module defined by the plumbing from valve 21 to vent 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (6,396,404; cited in the IDS filed on September 20, 2019).
McHugh discloses the limitations of the claimed invention with the exception of the flow detection switch being a vane-type flow detection switch.  A vane type flow detection switch is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a vane type flow detection switch as the flow detector in McHugh to reduce cost by utilizing known components.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (5,297,635; cited in the IDS filed on September 20, 2019) in view of Mariller (2007/0267202).
McHugh discloses the limitations of the claimed invention with the exception of the control vale assembly comprising a butterfly control valve.  McHugh teaches a gate valve 33.  Mariller teaches, in paragraphs 0042-0049, the equivalence of a gate valve and a butterfly valve.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced the gate valve of McHugh with a butterfly valve as taught by Mariller for design choice among equivalent parts.  A butterfly valve inherently has an endless seal because the seal in a butterfly valve is circular.  The rotation axis of a butterfly valve 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK